     Case 3:18-cr-00562-BR   Document 50   Filed 07/30/21   Page 1 of 15




               IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF OREGON


UNITED STATES OF AMERICA,                     3:18-cr-00562-BR

          Plaintiff,                          OPINION AND ORDER

v.

BILLY DEAN HAYS,

          Defendant.


BILLY J. WILLIAMS
United States Attorney
AMY E. POTTER
Assistant United States Attorney
1000 S.W. Third Avenue
Suite 600
Portland, OR 97204
(503) 727-1000

          Attorneys for Plaintiff

LISA C. HAY
Federal Public Defender
ANTHONY D. BORNSTEIN
Assistant Federal Public Defender
101 S.W. Main Street
Suite 1700
Portland, OR 97201
(503) 326-2123

          Attorneys for Defendant

1 - OPINION AND ORDER
     Case 3:18-cr-00562-BR   Document 50    Filed 07/30/21   Page 2 of 15



BROWN, Senior Judge.

     This matter comes before the Court on Defendant Billy Dean

Hays’s Renewed Motion (#34) to Reduce Sentence Pursuant to 18

U.S.C. § 3582(c)(1)(A)(i).     The Court concludes the record is

sufficiently developed, and, therefore, oral argument would not

be helpful to resolve this Motion.         For the reasons that follow,

the Court DENIES Defendant's Renewed Motion.



                               BACKGROUND

     On March 9, 2017, Defendant was charged in United States v.

Hays, 3:17-cr-00084-BR, with nine counts of Bank Robbery in

violation of 18 U.S.C. § 2113(a).      Specifically, the Indictment

alleged Defendant robbed nine banks throughout Oregon between

December 21, 2016, and February 3, 2017.          On June 14, 2018,

Defendant pled guilty to all nine counts of the Indictment

pursuant to a Plea Agreement.      On January 17, 2019, the Court

sentenced Defendant to a prison term of 96 months and three years

of supervised release.

     On November 20, 2018, Defendant was charged in an

Information in this case (3:18-cr-00562-BR) with one count of

Bank Robbery in violation of 18 U.S.C. § 2113(a).             On December 6,

2018, Defendant pled guilty to the one count of the Information

pursuant to a Plea Agreement.      On January 17, 2019, the Court

sentenced Defendant to a prison term of 96 months and to three


2 - OPINION AND ORDER
     Case 3:18-cr-00562-BR   Document 50   Filed 07/30/21   Page 3 of 15



years of supervised release to be served concurrently with his

sentence in 3:17-cr-00084-BR.

     On July 28, 2020, Defendant filed a Motion (#21) to Reduce

Sentence Pursuant to 18 U.S.C. § 3583(c)(1)(A)(i) in 3:18-cr-

00562-BR.

     On September 18, 2020, the Court denied Defendant’s Motion

on the ground that Defendant did not establish he would not be a

continuing danger to the community.

     On April 26, 2021, Defendant filed a Renewed Motion to

Reduce Sentence.   The Court took Defendant’s Renewed Motion under

advisement on July 8, 2021.



                               DISCUSSION

     Defendant is currently housed at Springfield MCFP and has a

projected release date of March 31, 2023.         In his July 28, 2020,

Motion to Reduce Sentence Defendant moved for an order reducing

his sentence to time served and amending the conditions of his

supervised release to include a period of community confinement

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) on the ground that

Defendant has serious medical conditions that “are highly

correlated with hospitalizations for the coronavirus disease,

COVID-19, which has spread rapidly through Bureau of Prisons

facilities.”

     In its September 18, 2020, Opinion and Order the Court


3 - OPINION AND ORDER
     Case 3:18-cr-00562-BR   Document 50   Filed 07/30/21   Page 4 of 15



denied Defendant’s Motion to Reduce Sentence on the ground that

although Defendant has a serious medical condition within the

meaning of U.S.S.G. § 1B1.13, he did not establish he would not

be a continuing danger to the community if he was released to

community confinement.

     In his Renewed Motion to Reduce Sentence Defendant notes

“[s]ince the time of the Court’s [September 18, 2020, Opinion and

Order] . . . [Defendant’s] health concerns have only been

amplified.”   Def.’s Renewed Mot. at 2.       Specifically, in addition

to suffering from obesity, cirrhosis, diabetes, hyperlipidemia,

hepatitis C, asthma, cyclical neutropenia, and mesenteric venous

thrombosis, Defendant now also suffers from chronic obstructive

pulmonary disease (COPD), gastroesophageal reflux disease,

psoriasis, adhesive capsulitis, and an unspecified white

blood-cell disorder.    Defendant also asserts his “multiple,

severe ailments make him highly unlikely to re-offend, as his

physical condition is in a extremely fragile state.”             Def.’s

Renewed Mot. at 4.

     The government does not dispute Defendant has several

medical conditions.    The government, however, notes Defendant has

had and recovered from COVID-19 and also has been fully

vaccinated against COVID-19.      Specifically, the record reflects

Defendant tested positive for COVID-19 in December 2020 and

“[r]ecovered well” by December 9, 2020.         Gov’t Resp., Ex. 1 at


4 - OPINION AND ORDER
      Case 3:18-cr-00562-BR   Document 50    Filed 07/30/21   Page 5 of 15



31.   In addition, Plaintiff received his first shot of the

Moderna COVID-19 vaccine on February 24, 2021, and his second

shot on March 24, 2021.       The government, therefore, asserts

Defendant’s health conditions do not satisfy the extraordinary

and compelling standard for compassionate release.

I.    FSA Compassionate-Release Standards

      “‘[A] judgment of conviction that includes [a sentence of

imprisonment] constitutes a final judgment’ and may not be

modified by a district court except in limited circumstances.”

Dillon v. United States, 560 U.S. 817, 824–25 (2010)(quoting

18 U.S.C. § 3582(b)).     Compassionate release is an exception in

extraordinary cases.

      “For over thirty years, under the original statute, only the

BOP Director could file a § 3582(c)(1)(A) motion for a sentence

reduction on a defendant's behalf.          However, as part of the First

Step Act of 2018, [FSA] Congress amended § 3582(c)(1)(A) to allow

a defendant to seek a reduction directly from the court.”                United

States v. Aruda, 993 F.3d 797, 799 (9th Cir. 2021).

Specifically, the FSA amended 18 U.S.C. § 3582(c)(1)(A) to

provide:

           [T]he court . . . upon motion of the defendant
           after the defendant has fully exhausted all
           administrative [remedies] or the lapse of 30 days
           from the receipt of such a request by the warden
           of the defendant's facility, whichever is earlier
           may reduce the term of imprisonment . . . after
           considering the factors set forth in section
           3553(a) to the extent that they are applicable, if

5 - OPINION AND ORDER
     Case 3:18-cr-00562-BR   Document 50   Filed 07/30/21   Page 6 of 15



          it finds that–

               (i) extraordinary and compelling reasons
          warrant such a reduction

                                    * * *

          and that such a reduction is consistent with
          applicable policy statements issued by the
          Sentencing Commission.

FSA, 132 Stat. 5194, Pub. L. No. 115-391 (2018)(emphasis added).

     Congress, however, did not provide any “statutory definition

of ‘extraordinary and compelling reasons.’          Instead, Congress

stated . . . the Sentencing Commission, ‘in promulgating general

policy statements regarding the sentencing modification

provisions in section 3582(c)(1)(A) of title 18, shall describe

what should be considered extraordinary and compelling reasons

for sentence reduction.’”      Aruda, 993 F.3d at 800.

     Application Note 1 to United States Sentencing Guidelines

(U.S.S.G.) § 1B1.13 sets out the Sentencing Commission’s policy

statement regarding “[r]eduction[s] in [t]erm[s] of

[i]mprisonment Under 18 U.S.C. § 3582(c)(1)(A)” as follows:

           1.   Extraordinary and Compelling Reasons.-
                . . . extraordinary and compelling reasons
                exist under any of the circumstances set
                forth below:

                (A) Medical Condition of the Defendant.--

                                       * * *

                     (ii) The defendant is--

                             (I) suffering from a serious
                             physical or medical condition,

6 - OPINION AND ORDER
     Case 3:18-cr-00562-BR   Document 50   Filed 07/30/21   Page 7 of 15



                                       * * *

                 that substantially diminishes the ability of
                 the defendant to provide self-care within the
                 environment of a correctional facility and
                 from which he . . . is not expected to
                 recover.

That policy statement also requires the court to consider whether

the defendant is “a danger to the safety of any other person or

to the community, as provided in 18 U.S.C. § 3142(g)” when a

defendant satisfies the requirements of § 1B1.13(1).             U.S.S.G.

§ 1B1.13(2).   The Sentencing Commission, however, “has not

updated § 1B1.13 since the [FSA] amended § 3582(c)(1)(A).              The

current version of § 1B1.13 refers only to motions filed by the

BOP Director, and does not reference motions filed by a defendant

as now allowed under § 3582(c)(1)(A).”         Aruda, 993 F.3d at 800.

     After the FSA amended § 3582(c)(1)(A) district courts across

the country were split on whether § 1B1.13(1) was an “applicable

policy statement[] issued by the Sentencing Commission” as to

motions for compassionate release filed by defendants rather than

by the BOP.    The Ninth Circuit addressed this split in Aruda

noting:

          (1) the text of § 3582(c)(1)(A) . . . only
          requires courts to consider “applicable” policy
          statements by the Sentencing Commission; (2) the
          text of U.S.S.G. § 1B1.13, . . . begins “[u]pon
          motion of the Director of the Bureau of Prisons”;
          (3) the text of Application Note 4 to § 1B1.13,
          . . . states . . . “[a] reduction under this
          policy statement may be granted only upon motion
          by the Director of the Bureau of Prisons pursuant
          to 18 U.S.C. § 3582(c)(1)(A)”; (4) the text of

7 - OPINION AND ORDER
      Case 3:18-cr-00562-BR    Document 50    Filed 07/30/21    Page 8 of 15



           Application Note 1(D) to § 1B1.13 . . . is a
           catch-all provision allowing only the “Director of
           the Bureau of Prisons” to determine “other”
           extraordinary and compelling reasons; and (5) the
           legislative history of the First Step Act's
           compassionate-release amendment . . . sought to
           expand and expedite compassionate-release motions
           because they had seldom been brought by the BOP.

Aruda, 993 F.3d at 801 (citations omitted).             Ultimately the Ninth

Circuit concluded “the Sentencing Commission has not yet issued a

policy statement applicable to § 3582(c)(1)(A) motions filed by a

defendant,” and, therefore, “the current version of U.S.S.G.

§ 1B1.13 is not an ‘applicable policy statement[ ]’ for 18 U.S.C.

§ 3582(c)(1)(A) motions filed by a defendant.”                 Id.   The Ninth

Circuit, however, also concluded the “Sentencing Commission's

statements in U.S.S.G. § 1B1.13 may inform a district court's

discretion for § 3582(c)(1)(A) motions filed by a defendant, but

they are not binding.”        Id. (citing United States v. Gunn, 980

F.3d 1178, 1180 (7th Cir. 2020)).       Pursuant to Aruda this Court

concludes the policy statement in U.S.S.G. § 1B1.13 is merely

advisory rather than mandatory in the context of motions for

compassionate release” brought pursuant to § 3582(c)(1)(A) by

defendants rather than by the BOP.           This Court, therefore, will

only consider the criteria set out in § 1B1.13 as advisory when

evaluating Defendant’s Motion for Compassionate Release.

II.   Defendant’s Medical Condition

      As noted, Defendant asserts he has serious medical

conditions within the meaning of U.S.S.G. § 1B1.13.

8 - OPINION AND ORDER
      Case 3:18-cr-00562-BR    Document 50   Filed 07/30/21   Page 9 of 15



     The Application Note to U.S.S.G. § 1B1.13 provides an

extraordinary or compelling reason for compassionate release

exists when a defendant is “suffering from a serious physical or

medical condition . . . that substantially diminishes the ability

of the defendant to provide self-care within the environment of a

correctional facility and from which he or she is not expected to

recover.”

     A.     Defendant has contracted and recovered from COVID-19.

            As noted, Defendant has contracted and recovered from

COVID-19 in December 2020.        In United States v. Gipson, 829 F.

App’x 780, 781 (9th Cir. 2020), the Ninth Circuit concluded the

district court did not err when it denied the defendant’s motion

for compassionate release even though the defendant had

preexisting conditions because the defendant had contracted and

recovered from COVID-19.        This Court has also denied a

defendant’s motion for compassionate release when the defendant

had preexisting conditions but had contracted and recovered from

COVID-19.   See United States v. Williams, No. 3:09-cv-00243-BR,

Opin. and Order (#41) at 13.        In addition, other district courts

in the Ninth Circuit have found uncertainty surrounding the

danger of reinfection “cuts against compassionate release” in

part because it is the defendant's burden to establish that

extraordinary and compelling reasons exist to justify

compassionate release.        See, e.g., United States v. Molley,


9 - OPINION AND ORDER
     Case 3:18-cr-00562-BR   Document 50   Filed 07/30/21   Page 10 of 15



No. CR15-0254-JCC, 2020 WL 3498482, at *3 (W.D. Wash. June 29,

2020); United States v. Ieremia, No. 16-CR-00744-DKW-1, 2021 WL

67313, at *3-*4 (D. Haw. Jan. 7, 2021)(“[The defendant] has

already contracted and recovered from COVID-19.             Although the

Court recognizes that some reinfections are expected, the Centers

for Disease Control and Prevention (CDC) explains that

reinfections remain rare.      In short, the Court agrees with the

government:   While no one is claiming that it is impossible to

contract COVID-19 a second time — there are a few known examples

around the globe — the evidence currently available indicates

that it is at least unlikely.      A rare chance of contracting a

virus once recovered from . . . does not meet the bar for an

extraordinary and compelling reason warranting release.”)

(quotations omitted)); United States v. Rios-Ayon, No. 1:16-

CR-00096-NONE, 2020 WL 7646408, at *6 (E.D. Cal. Dec. 23, 2020)

(“More fundamentally, aside from citing the risk of reinfection

from COVID-19 (which is speculative), nothing in the record

before this court supports a contention that defendant is

actually hindered in providing ‘self-care’ at FCI Victorville.”).

     The Court notes the CDC has found “[c]ases of reinfection

with COVID-19 have been reported, but remain rare.”             Https://

www.cdc.gov/coronavirus/019-cov/your-health/reinfection.html.

The Court, therefore, concludes a “rare chance of contracting a

virus once recovered from . . . does not meet the bar for an


10 - OPINION AND ORDER
     Case 3:18-cr-00562-BR   Document 50   Filed 07/30/21   Page 11 of 15



extraordinary and compelling reason warranting release.”               2021 WL

67313, at *3-*4.

     B.     Defendant is fully vaccinated against COVID-19.

            As noted, Defendant received both doses of the Moderna

vaccine against COVID-19.

            Although the Ninth Circuit has not addressed whether an

individual who has health conditions like those suffered by

Defendant and who is fully vaccinated against COVID-19 can

satisfy the extraordinary and compelling standard, this Court has

previously concluded such an inmate cannot satisfy that standard.

See United States v. Wills, No. 3:15-CR-00465-BR, 2021 WL

2179256, at *4 (D. Or. May 27, 2021)(“[T]he Court concludes

Defendant has not satisfied the extraordinary and compelling

standard because he is fully vaccinated against COVID-19.”).

Other district courts in the Ninth Circuit and other judges in

this District have also concluded inmates who have been fully

vaccinated and who suffer from conditions similar to those of

Defendant have not satisfied the extraordinary and compelling

standard.    See, e.g., United States v. Prince, No. 3:18-CR-

00616-MO-1, 2021 WL 2903222, at *1 (D. Or. July 8, 2021)(denying

the defendant’s motion for compassionate release on the ground

that although the defendant suffers from serious medical

conditions, he is fully vaccinated against COVID-19); United

States v. Cardoza, No. 3:17-CR-00438-JO, 2021 WL 932017, at *1


11 - OPINION AND ORDER
     Case 3:18-cr-00562-BR   Document 50   Filed 07/30/21   Page 12 of 15



(D. Or. Mar. 11, 2021)(concluding the defendant, who was obese

and suffered from asthma, “has not proven ‘extraordinary and

compelling reasons’ justifying his release pursuant to 18 U.S.C.

§ 3582(c)(1)(A)” based on his “vaccination and the low rate of

infection at FCI Terminal Island”); United States v. Pena,

No. CR1900296001PHXDJH, 2021 WL 1688240, at *1 (D. Ariz. Apr. 28,

2021)(“[T]he Government notes that [Defendant] received both

doses of the COVID-19 vaccine.      The Government contends this is

an additional basis to deny her current Motion [for Compassionate

Release].   The Court agrees.”); United States v. Sakuma, No. CR

12-00055 JMS, 2021 WL 1536571, at *3 (D. Haw. Apr. 19, 2021)

(“[T]aking into account Defendant's age [58], risk factors

[diabetes, high blood pressure, and high cholesterol], and that

he has been vaccinated, the court concludes that [Defendant] has

failed to demonstrate that extraordinary and compelling reasons

warrant compassionate release.”); United States v. Martinez,

No. 19-CR-5218-MMA, 2021 WL 927360, at *3 (S.D. Cal. Mar. 10,

2021)(Even though the defendant suffered from obesity and high

blood pressure, the court denied the defendant’s motion for

compassionate release because the defendant had been fully

vaccinated against COVID-19.); United States v. Grummer, No. 08-

CR-4402-DMS, 2021 WL 568782, at *2 (S.D. Cal. Feb. 16, 2021)

(“Although Defendant suffers from several chronic medical

conditions, his vaccination significantly mitigates the risk that


12 - OPINION AND ORDER
     Case 3:18-cr-00562-BR   Document 50   Filed 07/30/21   Page 13 of 15



he will contract COVID-19.”); United States v. Ballenger,

No. CR16-5535 BHS, 2021 WL 308814, at *4 (W.D. Wash. Jan. 29,

2021)(denying the defendant’s motion for compassionate release

because “[a]lthough it is currently unknown how long immunity

produced by vaccination lasts, based on evidence from clinic

trials, the Pfizer-BioNTECH vaccine [that defendant] received was

95% effective at preventing COVID-19 illness.           The defendant has

the burden to establish his entitlement to compassionate release.

He has not met that burden.”).

          In addition, district courts in other circuits have

concluded inmates who are fully vaccinated against COVID do not

satisfy the extraordinary or compelling standard even though they

have medical conditions similar to Defendant.           See, e.g., United

States v. Stiver, No. CR 17-64, 2021 WL 1110593, at *1 (W.D. Pa.

Mar. 23, 2021)(“Given Defendant's vaccination, the Court does not

find ‘extraordinary or compelling reasons’ for release.”); United

States v. Williams, No. 5:01-CR-00012-KDB, 2021 WL 966028, at *3

(W.D.N.C. Mar. 15, 2021)(“Being vaccinated against COVID-19

seriously undermines Defendant's assertion that ‘extraordinary

and compelling reasons’ warrant his release from prison.”);

United States v. Singh, No. 4:15-CR-00028-11, 2021 WL 928740, at

*2 (M.D. Pa. Mar. 11, 2021)(“[T]he Court concludes that Singh's

recent vaccination mitigates his risk from COVID-19 to such an

extent that COVID-19, in combination with Singh's underlying


13 - OPINION AND ORDER
     Case 3:18-cr-00562-BR   Document 50   Filed 07/30/21   Page 14 of 15



conditions, no longer presents an extraordinary and compelling

reason to grant compassionate release.”); United States v.

Poupart, No. 3:11CR116 (JBA), 2021 WL 917067, at *1 (D. Conn.

Mar. 10, 2021)(“Mr. Poupart's argument that his significant

medical needs warrant his release lacks persuasive force since

the vaccine has empowered Mr. Poupart to reduce these risks.”);

United States v. Johnson, No. 3:02-CR-00068-TBR, 2021 WL 863754,

at *2 (W.D. Ky. Mar. 8, 2021)(“Johnson's vaccination minimizes

any increased risk he faced due to his medical conditions.”);

United States v. Ulmer, No. CR 18-00579-3, 2021 WL 844579, at *2

(E.D. Pa. Mar. 5, 2021)(“Considering Ulmer's minor health

concerns, recent recovery from COVID-19 and vaccination, he does

not come close to establishing extraordinary and compelling

reasons for his release.”); United States v. McQuarrie, No. 16-

20499-1, 2021 WL 843177, at *5 (E.D. Mich. Mar. 5, 2021)

(“[A]bsent some authority to the contrary, this Court will not

deem an underlying susceptibility to COVID-19 ‘extraordinary and

compelling’ where the movant is vaccinated against the disease

and is not housed in a facility with a substantial outbreak.”).

     The Court finds these cases to be persuasive and adopts

their reasoning.   Accordingly, on this record the Court concludes

Defendant has not satisfied the extraordinary and compelling

standard because he is fully vaccinated against COVID-19, which

“minimizes any increased risk he face[s] due to his medical


14 - OPINION AND ORDER
     Case 3:18-cr-00562-BR   Document 50   Filed 07/30/21   Page 15 of 15



conditions.”

     In summary, the Court concludes Defendant has not

established an extraordinary or compelling reason for

compassionate release exists in this case.          Accordingly, the

Court DENIES Defendant’s Renewed Motion to Reduce Sentence.

Because the Court has concluded Defendant has not established he

suffers from a sufficiently serious medical condition, the Court

does not address whether Defendant would be a danger to the

community if he was released.



                               CONCLUSION

     For these reasons, the Court DENIES Defendant’s Renewed

Motion (#34) to Reduce Sentence Pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i).

     IT IS SO ORDERED.

     DATED this 30th day of July, 2021.



                                s/ Anna J. Brown
                             ANNA J. BROWN
                             United States Senior District Judge




15 - OPINION AND ORDER
